CREDIT AGREEMENT BETWEEN STEAK N SHAKE OPERATIONS, INC. AND FIFTH THIRD BANK Dated as of SEPTEMBER 30, 2009 TABLE OF CONTENTS CREDIT AGREEMENT Page 1 Section 1.ACCOUNTING TERMS DEFINITIONS Page 1 Section 2.THE LOAN Page 6 a. The Revolving Loan Page 7 (i) The Commitment Use of Proceeds Page 7 (ii) Method of Borrowing Page 7 (iii) Interest on the Revolving Loan Page 8 (iv) Unused Fee Page 8 (v) Payments or Principal Page 8 b. Provisions Applicable to the Loan Page 9 (i) The LIBOR-based Rate Certain Effects Page 9 (ii) Calculation of Interest Page 10 (iii) Manner of Payment Page 10 (iv) Commitment Fee Page 10 (v) Automatic Debit Page 10 Section 3.REPRESENTATIONS AND WARRANTIES Page 10 a. Organization of the Company and the Guarantors Page 10 b. Authorization; No Conflict Page 11 c. Validity and Binding Nature Page 12 d. Financial Statements Page 12 e. Litigation and Contingent Liabilities Page 12 f. Liens Page 12 g. Employee Benefit Plans Page 12 h. Payment of Taxes Page 13 i. Investment Company Act Page 13 j. Regulation U and other Federal Regulations Page 13 k. Hazardous Substances Page 13 l. Subsidiaries Page 14 Section 4COLLATERAL FOR THE OBLIGATIONS Page 14 a. Security Agreement Page 14 b. Guaranties Page 14 c. Guarantor Security Agreements Page 15 Section 5.AFFIRMATIVE COVENANTS Page 15 a. Corporate Existence Page 15 b. Reports, Certificates and Other Information Page 15 i (i) Annual Statements Page 15 (ii) Interim Statements Page 16 (iii) Officer's Certificate Page 16 (iv) Orders Page 16 (v) Notice of Default or Litigation Page 16 (vi) Compliance Certificates Page 17 (vii) Registration Statements and Reports Page 17 (viii) Other Information Page 17 c. Books, Records and Inspections Page 17 d. Insurance Page 17 e. Taxes and Liabilities Page 18 f. Compliance with Legal and Regulatory Requirements Page 18 g. Financial Covenants Page 18 (i) Fixed Charge Coverage Ratio Page 18 (ii) Total Liabilities toTangible Net Worth Ratio Page 19 (iii) Minimum Liquidity Page 19 h. Primary Banking Relationship Page 19 i. Employee Benefit Plans Page 19 j. Hazardous Substances Page 19 Section 6.NEGATIVE COVENANTS Page 20 a. Other Agreements Page 20 b. Liens Page 20 c. Guaranties Page 22 d. Loans or Advances Page 22 e. Mergers, Consolidations, Sales, Acquisition or Formation of Subsidiaries Page 22 f. Margin Stock Page 23 g. Judgments Page 23 h. Principal Office Page 23 i. Hazardous Substances Page 23 j. Debt Page 23 k. Restricted Payments Page 24 Section 7.CONDITIONS OF LENDING Page 25 a. No Default Page 25 b. Documents to be Furnished at Closing Page 25 Section 8.EVENTS OF DEFAULT Page 28 a. Nonpayment of the Loan Page 28 b. Nonpayment of Other Indebtedness for Borrowed Money Page 28 c. Other Material Obligations Page 29 d. Bankruptcy, Insolvency, etc Page 29 ii e. Warranties and Representations Page 29 f. Violations of Negative and Financial Covenants Page 29 g. Noncompliance With Other Provisions of this Agreement Page 30 Section 9.EFFECT OF EVENT OF DEFAULT Page 30 Section 10.WAIVER AMENDMENTS Page 30 Section 11.NOTICES Page 30 Section 12.COSTS, EXPENSES AND TAXES Page 31 Section 13.SEVERABILITY Page 32 Section 14.CAPTIONS Page 32 Section 15.GOVERNING LAW JURISDICTION Page 32 Section 16.PRIOR AGREEMENTS, ETC Page 32 Section 17.SUCCESSORS AND ASSIGNS Page 33 Section 18.WAIVER OF JURY TRIAL Page 33 iii CREDIT AGREEMENT STEAK N SHAKE OPERATIONS, INC., an Indiana corporation (the “Company”), andFIFTH THIRD BANK,a Michigan banking corporation (together with its successors and assigns the “Bank”), agree as follows.
